DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated May 11, 2022 was submitted on September 12, 2022.  Claims 16, 19, 21, 23, 24, 28, 29 and 32 were amended.  Claims 36-39 were canceled.  Claims 1-15 were previously canceled.  Claims 16-35 are currently pending.
The objection to claim 6 (¶ 2 of the Office Action) has been obviated by the cancellation of this claim.
The terminal disclaimer over U.S. Patent No. 10,687,578 B2 submitted on September 12, 2022 has overcome the double patenting rejections (¶¶ 40-45 of the Office Action).  
The amendments to claims 16 and 28 have overcome the prior art rejections of claims 16-35 (¶¶ 5-13 and 22-36 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 16-35 have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 31-35 are rejected under 35 U.S.C. §103 as being unpatentable over Tiedmann et al. (U.S. Patent Application Publication No. 2012/0234921 A1, cited in IDS submitted May 14, 2020) in view of Scott et al. (International Patent Publication No. WO 2006/122041 A2).
Regarding claim 28, Tiedmann discloses a method of manufacturing an article of footwear (Abstract, [0012] of Tiedmann, method of producing RFID tag for garment; [0026] of Tiedmann, garment can be shoes), the method comprising: programming authentication information into an electronic communication device ([0003]-[0004] of Tiedmann, RFID tag include microprocessor which stores data; [0004] of Tiedmann, information identifying the owner can be encoded into the RFID); positioning the electronic communication device between two plies of polymer laminate ([0015] of Tiedmann, RFID device can be sandwiched between plastic or PET film layers); and encapsulating the electronic communication device within an air cushion formed of the two plies of polymer laminate ([0014] of Tiedmann, air-gap or air-layer created around RFID device).
Tiedmann does not specifically disclose encapsulating the air cushion within a midsole of the article of footwear.  Tiedmann, however, discloses that the tag may be applied to a garment or apparel item such as a shoe ([0025]-[0026] of Tiedmann).  Scott methods for tracking or providing protection to individuals which involve incorporating an RFID tag (i.e., smart tag) within the clothing of the individual (Abstract of Scott).  Scott discloses that the smart tag may be part of the midsole of footwear (FIG. 4, [0026] of Scott).  According to Scott, incorporating the smart tag into a concealed area of clothing prevents removal of the tag by an abductor and reduces wear and tear of the tag thereby extending the life of the tag ([0024] of Scott).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the RFID tag as part of the midsole of a shoe.  One of skill in the art would have been motivated to do so in order to track and/or provide protection to individuals while concealing the tag to prevent removal of the tag by an abductor and reduce wear and tear of the tag thereby extending the life of the tag as taught by Scott (Abstract, [0024] of Scott).  
Regarding claim 31, Tiedmann discloses that encapsulating the electronic communication device within the air cushion further comprises concealing the electronic communication device from external viewing within the air cushion ([0037] of Tiedmann, RFID tag attached to garment such that it will be unseen).
Regarding claim 32, Tiedmann discloses that encapsulating the electronic communication device within the air cushion further comprises completely encapsulating the electronic communication device within a weld area joining the two plies of polymer laminate ([0033] of Tiedmann, material #40 welded to substrate to form seal around RFID tag; [0035] of Tiedmann, RFID device completely enclosed by material #40 and is therefore inside or within the weld area), wherein the two plies of polymer laminate are flush against each other in the weld area ([0033] of Tiedmann, material #40 welded to substrate #12 to form seal around RFID tag; material #40 and substrate #12 would necessarily be flush against one another in welded area).
Regarding claim 33, Tiedmann discloses that the electronic communication device comprises an antenna ([0003] of Tiedmann, RFID tag includes microchip electrically connected to antenna).
Regarding claim 34, Tiedmann discloses that the authentication information comprises manufacturing origin information ([0005] of Tiedmann, RFID used for inventory management; information stored on tag can include source origin).
Regarding claim 35, Tiedmann discloses that the authentication information comprises ownership information ([0004] of Tiedmann, information identifying the owner can be encoded into the RFID).
Claims 29 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Tiedmann in view of Scott as applied to claim 28 above and further in view of Rudy ‘361 (U.S. Patent No. 5,083,361).
Regarding claim 29, Tiedmann discloses that encapsulating the electronic communication device within the air cushion comprises forming an enclosure from the two plies of polymer laminate and filling the enclosure with pressurized nitrogen gas ([0014] of Tiedmann, air-gap or air-layer created around RFID device).  Tiedmann does not specifically disclose filling the enclosure with pressurized nitrogen gas.  Rudy ‘361, however, discloses sealed gas filled envelopes for shoes wherein the gas used to fill the envelopes is pressurized nitrogen or air (Abstract of Rudy ‘361).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use pressurized nitrogen in place of air as the gas in the method of Tiedmann since Rudy establishes that air and pressurized nitrogen were known gases for filling sealed pressurized gas filled envelopes for shoes (Abstract of Rudy).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Tiedmann, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Rudy ‘361, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 30, Tiedmann discloses that encapsulating the electronic communication device within the air cushion further comprises: heating the two plies of polymer laminate to form a weld area and a cushion area forming the enclosure ([0033] of Tiedmann, material #40 bonded to substrate using ultrasonic welding; ultrasonic welding generates heat in the welded material; FIG. 2 of Tiedmann, air gap or space #41 formed over RFID device #24 is a cushion area surrounded by the weld area formed by ultrasonic welding), wherein the electronic communication device becomes encapsulated between the two layers of polymer laminate (FIG. 2, [0034] of Tiedmann, material #40 forms bag over RFID device and creates an air-space); inflating the cushion area with the gas (FIG. 2, [0034] of Tiedmann, material #40 creates an air space or air gap #41 over RFID device #24; air space #41 is therefore inflated or filled with air which is a gas); and sealing the cushion area (FIG. 2, [0033] of Tiedmann, ultrasonic welding creates seal around RFID tag).
Claims 16-18, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Amos et al. (U.S. Patent Application Publication No. 2012/0291564 A1, cited in IDS submitted May 14, 2020) in view of Rudy (U.S. Patent No. 4,906,502, cited in IDS submitted May 14, 2020) and Rudy ‘361.
Regarding claim 16, Amos discloses a method of manufacturing an article of footwear (Abstract, article of footwear; [0112] of Amos, method of making footwear), the method comprising: positioning an electronic communication device between two plies of polymer laminate (FIG. 12 of Amos, module #22 positioned between insert #413 and mid-sole member #131; [0082] of Amos, module #22 contains communication interface and is therefore a communication device; [0123] of Amos, insert #413 is a polymer material; [0065] of Amos, mid-sole member is a polymer material; alternatively, [0106] of Amos, sensors #1416 heat-sealed between layers #1466, #1468 of polymeric material; [0069] of Amos, sensors can include data transmission components for wireless communication to port #14; sensors are therefore communication devices); heating the two plies of polymer laminate to form a weld area ([0125] of Amos, insert can be connected to a sole member by welding or heat-sealing; [0106] of Amos, layers #1466, #1468 welded or heat-sealed together) and a cushion area ([0065] of Amos, mid-sole member may encapsulate a fluid-filled bladder), wherein the electronic communication device becomes encapsulated between the two plies of polymer laminate (FIG. 12, [0125] of Amos, module #22 or sensors # 1416 would be enclosed or encapsulated between the welded or heat-sealed layers).
Amos does not specifically disclose inflating the cushion area with a gas; sealing the cushion area such that the two plies of polymer laminate form a cushion and embedding the cushion within a midsole of the article of footwear.  Rudy ‘502, however, discloses an internally pressurizable envelope adapted for use as an insole for a shoe (1:4-7 of Rudy ‘502) which is made by sealing the perimeter of the structure to form the envelope, injecting a gas into the envelope to pressurize the envelope and sealing the injection port (6:7-19 of Rudy ‘502).  According to Rudy ‘502, the envelope provides a large flat chamber which is uniformly compressible while maintaining a uniform thickness while avoiding the formation of aneurysms (1:20-25 of Rudy ‘502).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the footwear with a fluid-filled bladder as disclosed in Rudy ‘502.  One of skill in the art would have been motivated to do so in order to provide the footwear with a large flat chamber which is uniformly compressible, which maintains a uniform thickness and which avoids the formation of aneurysms as taught by Rudy ‘502 (1:20-25 of Rudy ‘502).
Rudy ‘502 does not specifically disclose embedding the cushion within a midsole of the article of footwear.  Rudy ‘361, however, discloses internally pressurizable envelopes adapted for use as a cushioning device in footwear (1:12-17 of Rudy ‘361).  Rudy ‘361 discloses placing the pressurized envelope in a recessed cavity in the midsole or encapsulated in foam in the midsole of the footwear (29:42-49 of Rudy ‘361).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to embed the cushion within a midsole of the article of footwear in the modified method since Rudy ‘361 establishes that it was known to embed such cushions in the midsoles of footwear.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 17, Amos discloses that the weld area includes the electronic communication device (FIG. 12 of Amos, module #22 positioned between insert #413 and mid-sole member #131; fluid-filled bladder not present in area where module positioned).
Regarding claim 18, Amos discloses that the cushion area includes the electronic communication device ([0071] of Amos, sensors may be deposited on airbag or other fluid-filled chamber).
Regarding claim 21, Amos discloses encapsulating the electronic communication device between two additional layers of polymer laminate between the two plies of polymer laminate ([0106] of Amos, insert may be made from layers #1466, #1468 of polymer material and one or more additional protective layers of the same material) so as to be within the cushion ([0071] of Amos, sensors may be deposited on airbag or other fluid-filled chamber).
Regarding claim 22, Amos discloses printing an antenna of the electronic communication device directly onto one of the plies of polymer laminate before welding ([0082] of Amos, leads #18 of sensor system #12 can be used to form antenna; [0131] of Amos, leads can be printed onto a surface of a sole member).
Regarding claim 24, Amos discloses completely encapsulating the electronic communication device within an inflatable bladder at least partially defined by the two plies of polymer laminate (FIG. 12, [0125] of Amos, module #22 encapsulated between the welded or heat-sealed insert and sole member; heat-sealing around the module would necessarily result in a bladder or void encapsulating the module defined by the heat-sealed layers which is capable of being inflated).   Amos does not specifically disclose forming the cushion area such that the inflatable bladder is pressurized by nitrogen gas.  Rudy ‘361, however, discloses sealed gas filled envelopes for shoes wherein the gas used to fill the envelopes is pressurized nitrogen or air (Abstract of Rudy ‘361).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use pressurized nitrogen in place of air as the gas in the method of Tiedmann since Rudy establishes that air and pressurized nitrogen were known gases for filling sealed pressurized gas filled envelopes for shoes (Abstract of Rudy).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Tiedmann, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Rudy ‘361, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Amos in view of Rudy ‘502 and Rudy ‘361 as applied to claim 16 above and further in view of Tiedmann.
Regarding claim 25, Amos does not specifically disclose programming the electronic communication device with authentication information comprising at least one of origin information and ownership information.  Tiedmann, however, discloses an RFID device for a shoe (Abstract, [0026] of Tiedmann) wherein information identifying the owner or source origin can be encoded into the RFID device ([0004]-[0005] of Tiedmann).  According to Tiedmann, the tag can be used for inventory control and security of the article (i.e., shoe) ([0004] of Tiedmann).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute an RFID device for one of the sensors in the method of Amos.  One of skill in the art would have been motivated to do so in order to store information on the tag with the shoe which would allow for inventory control and enhanced security of the article as taught by Tiedmann ([0004] of Tiedmann).  
Regarding claim 26, Tiedmann discloses that the authentication information comprises information relating to a manufacturing origin of the article of footwear ([0005] of Tiedmann, source origin).
Regarding claim 27, Tiedmann discloses that the authentication information comprises ownership information ([0004] of Tiedmann).
Claims 19, 20 and 23 is are rejected under 35 U.S.C. 103 as being unpatentable over Amos in view of Rudy ‘502 and Rudy ‘361 as applied to claim 16 above and further in view of Tiedmann and Forster (U.S. Patent Application Publication No. 2006/0043198 A1).
Regarding claim 19, Rudy ‘502 discloses disposing a tensile fiber assembly between the two plies of polymer laminate (FIG. 3 of Rudy ‘502, first fabric layer #16 and second fabric layer #18 and drop threads #20) but neither Amos nor Rudy ‘502 specifically disclose interweaving an antenna of the electronic communication device (i.e., the wireless sensor formed on air-bag) within fibers of the tensile fiber assembly.  Amos, however, discloses that the sensors can include data transmission components for wireless communication including Bluetooth and NFC ([0069] of Amos), that the sensors may be deposited on an airbag or other fluid-filled chamber ([0071] of Amos) and that the wireless sensors can be connected to an antenna ([0082] of Amos, antenna connected at one or more sensors #16).  Amos also discloses that the leads of the sensor system can be used to form the antenna ([0082] of Amos) and that the leads can be woven into fabric structures of the shoe ([0072] of Amos).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to interweave the antenna/leads of the sensor into the first and/or second fabric layers of the airbag since these fabric structures would be in close proximity to the sensor which would be formed on the air-bag itself.
Amos and Rudy ‘502 also fail to disclose coil windings of the antenna positioned between tensile members of the tensile fiber assembly.  As set forth above, however, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute an RFID device as disclosed by Tiedmann for one of the sensors in the method of Amos (see rejection of claim 25 above).  Tiedmann does not disclose that the RFID device comprises a coil winding.  Forster, however, discloses an RFID device comprising an antenna and a magnetic coupling element (Abstract of Forster).  According to Forster, the magnetic coupling element may be conductive coils which allow the magnetic coupler to function as a transformer thereby enabling transformation of voltage and which also protects the transponder chip against static discharge thereby allowing the RFID device to operate in a strong electromagnetic environment ([0038] of Forster).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the electronic communication device with a coil winding as disclosed by Forster in the modified method.  One of skill in the art would have been motivated to do so in order to enable transformation of voltage and protect the transponder chip against static discharge thereby allowing the RFID device to operate in a strong electromagnetic environment as taught by Forster ([0038] of Forster).  Forster also discloses that the RFID device may include additional layers including fabric layers to support and protect the antenna ([0058] of Forster).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to position the coil windings between tensile members of the tensile fiber assembly to support and protect the coil windings as taught by Forster ([0058] of Forster).
Regarding claim 20, Amos in view of Rudy ‘502 suggest interweaving the antenna of the electronic communication device within fabric layers joining the fibers (FIG. 3 of Rudy ‘502, first fabric layer #16 and second fabric layer #18 join drop threads #20; see rejection of claim 19 above).
Regarding claim 23, Amos discloses that the electronic communication device comprises an antenna ([0082] of Amos, module #22 or sensor connected to an antenna); and the method further comprises concealing the electronic communication device and the antenna from external viewing ([0082] of Amos, antenna may be internal to module; module may be permanently mounted within the footwear; FIGS. 3-5 of Amos, module #22 internal to footwear and therefore concealed) within the midsole such that the electronic communication device is bounded by material of the midsole ([0070] of Amos, sensor system positioned in cavity of midsole).
Amos does not specifically disclose concealing the electronic communication device and antenna via foam encapsulation.  Rudy ‘361, however, discloses concealing a pressurizable envelope in the midsole of a shoe via foam encapsulation (29:45-49 of Rudy ‘361).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to conceal the electronic communication device and antenna in the midsole of the article of footwear via foam encapsulation in the modified method since Rudy ‘361 establishes that it was know to encapsulate components of a shoe via such methods.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Amos does not specifically disclose that the antenna comprises a coil winding.  As set forth above, however, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute an RFID device as disclosed by Tiedmann for one of the sensors in the method of Amos (see rejection of claim 25 above).  Tiedmann does not disclose that the RFID device comprises a coil winding.  Forster, however, discloses an RFID device comprising an antenna and a magnetic coupling element (Abstract of Forster).  According to Forster, the magnetic coupling element may be conductive coils which allow the magnetic coupler to function as a transformer thereby enabling transformation of voltage and which also protects the transponder chip against static discharge thereby allowing the RFID device to operate in a strong electromagnetic environment ([0038] of Forster).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the electronic communication device with a coil winding as disclosed by Forster in the modified method.  One of skill in the art would have been motivated to do so in order to enable transformation of voltage and protect the transponder chip against static discharge thereby allowing the RFID device to operate in a strong electromagnetic environment as taught by Forster ([0038] of Forster).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
Regarding the rejection of claims 28-35, the applicant asserts that Tiedmann fails to disclose encapsulating the air cushion within a midsole of an article of footwear (pp. 7-10 of the amendment).  The Office Action, however, is relying upon the newly cited Scott reference to address this limitation.
Regarding the rejection of claim 29, the applicant asserts that Tiedmann fails to disclose filling an enclosure between two plies of polymer laminate with nitrogen gas (pg. 10, 3rd full ¶ of the amendment).  The Office Action, however, is relying upon the newly cited Rudy ‘361 reference to address this limitation.
Regarding the rejection of claim 32, the applicant asserts that Tiedmann fails to disclose the RFID device where the two plies of polymer laminate are flush against each other (pg. 10, 4th full ¶ of the amendment).  Claim 32, however, recites that the electronic communication device is within (i.e., inside) the weld area and that the two plies of material are flush in the weld area.  As shown in FIG. 2 of Tiedmann, the RFID device is inside the weld area (i.e., the weld area encircles the device) and the two plies of material #40, #12 are welded to one another and are therefore flush in the weld area.
Regarding the rejection of claims 16-27, the applicant asserts that neither Amos nor Rudy ‘502 suggest that a cushion is embedded in a midsole of an article of footwear as recited in claim 16 (pp. 11-14 of the amendment).  The Office Action, however, is relying upon the newly cited Rudy ‘361 reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746